Citation Nr: 0840549	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  05-39 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for hypertension, including 
as secondary to service connected post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from May 
1969 to May 1972 and from February 1973 to October 1979.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDING OF FACT

Hypertension was not manifested in service or in the 
veteran's first postservice year, and a preponderance of the 
evidence is against a finding that it is related to his 
service or to his service connected PTSD.


CONCLUSION OF LAW

Service connection for hypertension is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Via June 2003 and March 2007 letters, the veteran was 
informed of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence and 
information in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  The VCAA letters informed the veteran that he 
should submit any medical evidence pertinent to his claim.  
Although complete VCAA notice was not provided to the veteran 
prior to the initial adjudication in this matter, he has had 
ample opportunity to supplement the record and to participate 
in the adjudicatory process following notice.  The claim was 
reajudicated after all essential notice was given (and after 
he had opportunity to respond).  See August 2008 supplemental 
statement of the case.  He is not prejudiced by any notice 
deficiency, including in timing, earlier in the process.

While the veteran did not receive timely notice regarding 
disability ratings or effective dates of awards (Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)), this decision denies 
service connection; neither the rating of a disability nor 
the effective date of an award is a matter for consideration.  
Hence, he is not prejudiced by the timing of such notice.  

The veteran's service treatment records (STRs) are associated 
with his claims file, as are pertinent postservice treatment 
records.  He has not identified any pertinent evidence that 
remains outstanding.  He was afforded an examination in 
December 2007.  VA's duty to assist is met.  Accordingly, the 
Board will address the merits of this claim.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence as appropriate, and the analysis below will 
focus specifically on what the evidence shows, or fails to 
show, as to the claim.

Service connection may be granted for disability due to  
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Disability that is  
proximately due to or the result of a service-connected 
disease or injury shall [also] be service connected.  
38 C.F.R. § 3.310(a).  Where a service-connected disability  
aggravates a nonservice- connected condition, a veteran may 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).

Certain chronic disabilities, including hypertension, may be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To prevail in a claim seeking service connection, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the current disability and the disease or 
injury in service.  See Hickson v. West, 12 Vet. App. 247 
(1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the  
determination of the matter, the benefit of the doubt in  
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The veteran's STRs include a May 1977 record which shows a 
blood pressure reading of 142/82; a May 1979 record which 
shows a blood pressure reading of 126/92; and an August 1979 
separation examination report which shows a blood pressure 
reading of 110/74.

VA records from December 2002 to October 2007 include 
references to hypertension; they do not contain any evidence 
regarding the etiology of such condition.  Service connection 
for PTSD was established by a September 2003 rating decision; 
the condition is currently rated 70 percent disabling.

On his VA-form 9, the veteran stated that his many years of 
PTSD contributed to his hypertension.

On December 2007 VA examination, the veteran reported that he 
was placed on medication for hypertension in 1999 when he 
underwent stent placement for coronary artery disease status 
post myocardial infarction.  Blood pressure readings were 
122/70; 130/66; and 122/70.  The veteran is currently on 
continuous medication for hypertension.  The diagnosis was 
hypertension.  The examiner opined:

"[The veteran] had one elevated blood pressure reading 
in military service.  The criteria for hypertension is 
needs three or more abnormal reading[s], preferably over 
a period of several weeks.  It is not at least as likely 
as not due to [the occurrence] in military service [or] 
attributed to or aggravated by his combat experience or 
PTSD."

High blood pressure/hypertension was not noted in service.  
The first postservice evidence of hypertension is noted in 
treatment records dated in 2002, approximately 23 years after 
the veteran's separation from service.  Accordingly, service 
connection for the current hypertension disability on a 
direct basis, i.e., that it became manifest in service, and 
persisted, or on a presumptive basis (as a chronic disease 
under 38 U.S.C.A. § 1112) is not warranted.

The veteran's theory of entitlement to service connection for 
hypertension is essentially one of secondary service 
connection, i.e., that the hypertension was caused or 
aggravated by his service connected PTSD.  Three threshold 
requirements must be met to substantiate a secondary service 
connection claim.  First, there must be competent evidence 
(medical diagnosis) of current disability.  This requirement 
is met as hypertension has been diagnosed, and is being 
treated.  Second, there must be evidence of a service-
connected  disability.  This requirement is also met; PTSD is 
service connected.  Finally, there must be competent evidence 
of a nexus between the service- connected disability and the 
disability for which secondary service connection is claimed.  
The only competent (medical) evidence of record directly 
addressing this matter, the December 2007 VA examination 
report, is to the effect that the veteran's hypertension was 
not caused or aggravated by his service-connected PTSD; there 
is no competent (medical) evidence to the contrary.  The 
veteran's own belief that his hypertension was caused by his 
PTSD is not competent evidence, as he is a layperson, 
untrained in determining medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

As there is no competent evidence in support of a nexus 
between the veteran's hypertension and his service or his 
service connected PTSD, the preponderance of the evidence is 
against the claim.  Accordingly, it must be denied.


ORDER

Service connection for hypertension, including as secondary 
to service connected PTSD, is denied.

____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


